          Case 1:19-cr-00367-RA Document 69 Filed 02/18/21 Page 1 of 1




                                    February 18, 2021



Via ECF                                                                       Application granted.
Honorable Ronnie Abrams
United States District Judge                                                  SO ORDERED.
Southern District of New York
40 Foley Square
New York, New York 10007                                                      __________________________
                                                                              Ronnie Abrams, U.S.D.J.
              Re:    United States of America v. Joelsy Sarit-Abreu
                                                                              February 18, 2021
                           Ind. No.: 19 Cr. 367 (RA)

Dear Judge Abrams:

        Ms. Abreu was a proud member of the SDNY Young Adult Opportunity Program
(YAOP). She recently graduated after successfully completing the program. Ms. Bolin has
submitted her final report, and I submitted by response to that report with the
government. I have spoken to AUSA Murray, who indicated that her office is in the process
of reviewing these submissions and should have a final determination shortly.

       Ms. Abreu seeks permission to travel to the Dominican Republic to visit with her
father and her grandmother, who is presently ill. Her intended dates of travel are
February 21 until March 7. She respectfully requests that the Court modify her bail
conditions to permit her to do so. The government has no objection.

       Thank you for your consideration.
                                                 Very truly yours,

                                                 SULLIVAN | BRILL, LLP



                                                 __________________________
                                                 By: Steven Brill
